 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JOHN TURNER,                                           Case No.: 2:17-cv-02042-APG-CWH

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation, Denying Motion to
 5 v.                                                 Dismiss as Moot, and Setting Deadline for
                                                            Fourth Amended Complaint
 6 POLO TOWERS MASTER OWNERS
   ASSOCIATION, INC., et al.,                                      [ECF Nos. 39, 59]
 7
        Defendants
 8

 9         On December 6, 2018, Magistrate Judge Hoffman recommended that I deny defendant

10 Polo Towers Master Owners Association, Inc.’s motion to dismiss as moot, as it is directed at an

11 earlier version of plaintiff John Turner’s complaint. ECF No. 59. Judge Hoffman also

12 recommended that I dismiss Turner’s third amended complaint because it is illegible, and that I

13 set a deadline for Turner to file a fourth amended complaint. Id. No one filed an objection.

14 Thus, I am not obligated to conduct a de novo review of the report and recommendation. 28

15 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those portions

16 of the report or specified proposed findings to which objection is made”); United States v.

17 Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

18 magistrate judge’s findings and recommendations de novo if objection is made, but not

19 otherwise” (emphasis in original)).

20         IT IS THEREFORE ORDERED that Magistrate Judge Hoffman’s report and

21 recommendation (ECF No. 59) is accepted, defendant Polo Towers Master Owners Association,

22 Inc.’s motion to dismiss (ECF No. 39) is DENIED as moot, and plaintiff John Turner’s third

23 amended complaint (ECF No. 37) is dismissed without prejudice.
 1          IT IS FURTHER ORDERED that plaintiff John Turner may file a fourth amended

 2 complaint on or before January 31, 2019. If Turner chooses to file a fourth amended complaint,

 3 it must be clearly printed or typed. To the extent Turner is attempting to bring a claim under 42

 4 U.S.C. § 1983, Turner must allege facts indicating that: (1) a right secured by the Constitution or

 5 laws of the United States was violated, and (2) the alleged violation was committed by a person

 6 acting under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). Turner must ascribe

 7 particular conduct to particular defendants. All defendants must be identified in the caption of

 8 the pleading and all defendants must be named in the section of the second amended complaint

 9 designated for that purpose. Although the Federal Rules of Civil Procedure adopt a flexible

10 pleading standard, Turner still must give the defendants fair notice of his claims against them and

11 of his entitlement to relief. Furthermore, Turner is advised that if he files a fourth amended

12 complaint, his previous complaints no longer serve any function in this case. As such, if Turner

13 files a fourth amended complaint, it must be complete in and of itself without reference to prior

14 pleadings or other documents. The court cannot refer to a prior pleading or other documents to

15 make Turner’s fourth amended complaint complete.1

16          IT IS FURTHER ORDERED that the clerk of court shall provide to plaintiff John Turner

17 the approved form for filing a § 1983 complaint, instructions for the same, and a copy of his third

18 amended complaint (ECF No. 37) for his reference.

19          DATED this 3rd day of January, 2019.

20
                                                         ANDREW P. GORDON
21                                                       UNITED STATES DISTRICT JUDGE

22
     1
       As Judge Hoffman previously ordered, defendant Polo Towers need not respond to any filings
23
     in this case, including a fourth amended complaint, unless the court orders otherwise. See ECF
     No. 59 at 5.

                                                    2
